Title: James Madison to John Brown, 16 May 1835
From: Madison, James
To: Brown, John


                        
                            
                                Dear Sir
                            
                            
                                
                                May 16. 1835—
                            
                        
                        
                        I have just received the enclosed letter returned to me from Richd. to which I had directed it, taking for
                            granted it would either find Mr. Butler there, where his letter to me was dated, or follow him, according to an
                            arrangement for the purpose. I am very sorry for the occurrence as my supposed silence might be misconstrued.
                        I enclose also a copy of the letter, that you may know its contents, without breaking the seal. Accept My
                            dear Sir my friendly recollections and cordial salutations.
                        
                        
                            (Signed)
                                James Madison
                            
                        
                    